Citation Nr: 1501286	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-28-636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable rating for left calf gunshot wound (GSW) scars.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right foot GSW scars. 

3.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD). 

4. Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He served in Vietnam from February 1967 to September 1967 and, among other things, has been awarded the Vietnam Service Medal with two bronze stars, the Combat Infantryman Badge, and a Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the RO.

In an August 2008 rating decision, in pertinent part, the RO granted service connection for PTSD, right foot shrapnel scars, and left calf shrapnel scars, and assigned 30, 10, and 0 percent disability evaluations, respectively, effective February 28, 2008.  The RO also denied service connection for a right knee condition.

In an October 2011 rating decision, the RO granted service connection for left calf muscle GSW injury; left calf nerve damage, numbness and cramping due to residuals of GSW; and shrapnel scars on back and assigned 10, 10, and 0 percent disability evaluations, respectively, effective February 28, 2008.  The Veteran was advised that the issues regarding service connection for left calf muscle GSW injury and left calf nerve damage, numbness, and cramping due to residuals of GSW were intertwined with the issue of the increased evaluation for residual shrapnel scar of the left calf.  At the same time, he was informed that the issue specifically regarding the evaluation for the scars was addressed in a separate document.  In October 2011, in addition to perfecting his appeal in regards to the ratings assigned for PTSD, right foot shrapnel scars and left calf shrapnel scars, the Veteran indicated that he disagreed with the ratings assigned in the October 2011 rating decision.  An April 2014 SOC addressed the ratings assigned for left calf muscle GSW injury; left calf nerve damage, numbness and cramping, residuals of GSW; and shrapnel scars on back.  The Veteran was advised on how to perfect his appeal with these matters.  A review of the evidence shows that the Veteran did not perfect his appeal regarding the assigned disability evaluations for left calf muscle GSW injury; left calf nerve damage, numbness and cramping, residuals of GSW; and shrapnel scars on back and these matters are no longer on appeal.  Furthermore, in a July 2014 statement, the Veteran's representative only addressed the issues indicated on the title page.  

The issues of entitlement to service connection for plantar fasciitis, hypertension, and shoulder/neck disabilities have been raised by the record in August 2014 correspondence.  In the same correspondence, he indicated that his hearing loss had increased in severity.  Nerve damage to the Veteran's right foot as residuals of GSW injury was indicated during the March 2010 VA examination.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a right knee disability and entitlement to increased initial ratings for PTSD, and right foot scars are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire rating period under appeal, the Veteran's GSW scars to the left calf have been deep with adherence to underlying tissue; did not exceed 6 square inches, or 39 square centimeters; did not cause limited motion; were not superficial, unstable, or painful; and did not cause limitation of function of the left calf. 




CONCLUSION OF LAW

The criteria for an initial compensable rating for the service-connected left calf GSW scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The appeal for an initial compensable rating for left calf GSW scars arises from the Veteran's disagreement with the initial rating after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case.  Accordingly, the duty to notify is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained all of the Veteran's service treatment records.  It has neither been alleged nor shown that the Veteran received any post service treatment related to his left calf GSW scars.  The Veteran was provided with multiple VA examinations, and the May 2008 and March 2010 VA examination reports are adequate for the purposes of adjudication.  There is no indication that the service-connected disabilities on appeal have worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In short, the duty to assist is also satisfied, and the appeal is ready to be considered on the merits.

II. Legal Criteria & Analysis

The Veteran seeks higher evaluations for his left calf GSW scars than have been assigned.  At the outset, the Board notes that, except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

 If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, applicable here, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. §  4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).

As previously mentioned, the Veteran has been granted service connection and awarded separate disability evaluations for left calf muscle GSW injury and left calf nerve damage, numbness and cramping, residuals of GSW.  As the Veteran has only perfected his appeal regarding the GSW scars of the left calf, the analysis below will only address whether a compensable rating for left calf GSW scars is warranted.  

The rating criteria pertaining to scars were revised on October 23, 2008.  However, such changes only apply for claims filed on or after that date and do not impact the present claim.  The Veteran has not specifically requested consideration under the new criteria.  Thus, the rating criteria discussed herein are the version in effect prior to October 23, 2008.

The Veteran underwent VA examination in May 2008.  On examination, there were two scars on the left calf.  Regarding the bullet entry scar on the posterior left calf, on examination, there was pain, adherence to underlying tissue, and underlying soft tissue damage.  The scar was 1.0 centimeters (cm) wide by 7.0 cm long.  There was no skin ulceration or breakdown, tenderness on palpation, limitation of motion or loss of function.  Regarding the bulled exit scar over the medial left calf, there was underlying soft tissue damage.  The scar was 1.0 cm wide by 6.5 cm long.  There was no pain, skin ulceration or breakdown, limitation of motion or loss of function, or adherence to underlying tissue.  

On March 2010 VA examination, the Veteran stated that there were no changes in symptoms since his last visit.  On examination of the left lower extremity, there were two scars.  There was a mid-posterior calf, jagged, linear scar, which indented with flexion of the left ankle.  There was no skin breakdown over the scar.  The scar was 1 cm in width by 5 cm in length.  The area of the scare was less than 6 square (sq.) inches (in) (39 sq. cm).  The scar was not painful, had no signs of skin breakdown, and was deep.  There was no inflammation, edema, keloid formations, or other disabling effects.  He was diagnosed with a healed GSW entry wound scar posterior mid-calf with adherence to underlying tissue.  There was also a lower medial calf, jagged linear scar, which indented with flexion of the left ankle.  There was no skin breakdown over the scar and he reported intermittent pain and cramping.  On examination the scar was 1 cm wide by 7 cm in length.  The area of the scar was less than 6 sq. in. (39 cm).  The scar was not painful; had no signs of skin breakdown; was deep; had no inflammation, no edema, or no keloid formation; and had no other disabling effects.  The diagnoses was "[h]ealed GSW [exit] wound scar [of the] medial left calf with adherence to underlying tissue."  

Although, there were findings of decreased mobility/ambulating and pain, the examiner attributed these findings to the scarring on the Veteran's right lower extremity and not his left side.  

Under the relevant rating criteria, scars not of the head, face, or neck may be rated under Diagnostic Codes 7801 to 7804. 

Diagnostic Code 7801 provides that scars not of the head, face, or neck that are deep or cause limited motion are rated at 40 percent if the area or areas covered exceed 144 square inches or 929 square centimeters, 30 percent if the area of areas covered exceed 72 square inches or 465 square centimeters, 20 percent if the area or areas covered exceed 12 square inches or 77 square centimeters, and 10 percent if the area or areas covered exceed 6 square inches, or 39 square centimeters.  A deep scar is one associated with soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).

Diagnostic Code 7802 provides a maximum 10 percent rating for scars, other than the head, face, or neck, that are superficial and do not cause limited motion if they cover an area or areas of 144 square inches or greater.  It should also be noted that scars that are in widely separated areas, such as two or more extremities, must be rated separately. Id., Diagnostic Codes 7801, Note (1); 7802, Note (1) (2008).

Diagnostic Code 7803 provides that a maximum 10 percent rating may be granted for a superficial, unstable scar.  An unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar. Id., Diagnostic Code 7803, Note (1) (2008). 

Diagnostic Code 7804 provides that scars that are superficial and painful on examination may be assigned a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage. Id., Diagnostic Codes 7802, Note (2); 7803, Note (2); 7804, Note (1) (2008). 

Diagnostic Code 7805 directs VA to rate other scars based on limitation of function of the affected part, as warranted.

Based on the above, a higher, compensable rating is not available under Diagnostic Code 7801 because, despite being deep with adherence to underlying tissue, the scars do not cover and area exceeding 6 sq. in. or 39 sq. cm.  The left calf scars did not cause limitation of motion.  

Compensable ratings are also not warranted under Diagnostic Codes 7802, 7803, or 7804 because the left calf scars were not shown to cover an area or areas of 144 square inches or greater; were not shown to be superficial, were not shown to be unstable; and were not shown to be painful on examination.  See 38 C.F.R. § 4.25. Again, at their worst during examination, the entry scar measured approximately 1.0 cm in width by 7.0 cm in length and the exit scar also measured approximately 1.0 cm in width by 7.0 cm in length.  The scars were described as not painful; had no signs of skin breakdown; were deep; and had no inflammation, edema, keloid formations, or other disabling effects.  Also, the objective evidence did not show that they limited the function of any affected part.  Therefore, a higher/separate rating under Diagnostic Code 7805 is also not warranted.

The Board has considered the Veteran's statements as to the severity of his left calf GSW scars, especially his contentions that there are two scars on his left calf that each should be compensably rated.  The Board has considered whether there is any schedular basis for granting a higher rating for his left calf GSW scars, but has found none.  Lastly, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Increased Rating Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's left calf GSW scars.  The left calf GSW scars were deep with adherence to underlying tissue, symptoms which are specifically contemplated in the rating criteria, but did not cover and area exceeding 6 sq. in. or 39 sq. cm as to warrant a compensable rating under 38 C.F.R. § 4.118.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

In this case, the Veteran has not alleged, much less shown, that he is unemployable on account of his service-connected left calf GSW scars.  Therefore, a TDIU claim as concerning his left calf GSW scars has not been inferred and a remand of a claim for TDIU is not necessary.


ORDER

Entitlement to an initial compensable rating for left calf GSW scars is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In regards to the Veteran's right knee, March 2010 VA muscles examination revealed that the Veteran walked with a limping gait.  Additionally, the June 2011 VA examiner found that there was evidence of abnormal weight bearing, that a weight bearing joint was affected, and that there was an abnormal shoe wear pattern revealing  more wear on the right heel than on the left heel.  Yet, the June 2011 VA examiner did not consider whether the Veteran's right knee disability was aggravated by service connected disability.  At the time of the June 2011 VA examination, in relevant part, service connection was in effect for right foot shrapnel scars and left calf shrapnel scars.  Since the time of the June 2011 VA examination, service connection has been awarded for left calf muscle GSW injury, left calf nerve damage, numbness and cramping, residuals of GSW; and shrapnel scars on back.  Therefore, a new VA opinion is necessary regarding whether or not a current right knee disability has been aggravated by a service-connected disability.  

In regards to the Veteran's right foot, the May 2008 VA examination indicated that the surgical scar sole of right foot resulted in the limitation of motion or loss of function such as limited standing and walking with objective evidence of painful motion, tenderness, weakness, and abnormal weight bearing; however, range of motion testing regarding the Veteran's right foot was not completed during the May 2008 and March 2010 VA examinations.  Such should be accomplished on remand.

At the time of his most recent VA PTSD examination (in February 2010), the Veteran reported that he did not seek any treatment for a mental disorder.  However, in August 2014 correspondence, he stated that he is currently being treated for PTSD at the VA Hospital in Albuquerque, New Mexico and was sleeping only two to three hours a night due to stress.  In the same correspondence, the Veteran reported that he was taking prescription medication for a right broken foot.  New VA examinations are indicated in regards the Veteran's right foot and PTSD based on complete treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is also no indication that an attempt has been made to obtain recent pertinent medical records regarding treatment for the Veteran's right foot and PTSD.  VA treatment records should be obtained and associated with the Veteran's electronic claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all nonduplicative records of the Veteran's VA treatment.

2.  Then schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his PTSD and its impact on occupational and social functioning.  The claims file, including this remand and any relevant electronic records, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report.

3.  Schedule the Veteran for appropriate VA examination(s) to ascertain the severity and manifestations of all residuals of GSW to his right foot, including entry and exit wound scars.  The claims folder, including any relevant electronic records and a copy of this remand, must be sent to the examiner for review.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report.

4.  Then schedule the Veteran for an orthopedic examination to determine the nature and etiology of any current right knee disability.  All indicated tests and studies should be conducted. 

The claims folder, including any relevant electronic records and a copy of this remand, must be sent to the examiner for review.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any right knee disability was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities.  (In relevant part, the Veteran is currently service-connected for left calf muscle GSW injury; left calf nerve damage, numbness and cramping; residuals of GSW; shrapnel scars on back; right foot shrapnel scars; and left calf shrapnel scars.)  The examiner must address the findings on the March 2010 and June 2011 VA examination of abnormal weight bearing, that a weight bearing joint was affected, and that there was more wear on the right heel than on the left heel with the impact on the Veteran's current right knee disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report.

5.  After completion of the above requested development, and any other development deemed warranted by the record, if any benefit sought is not granted, the AOJ should issue a supplemental statement of the case.  The Veteran and his representative should be afforded an appropriate time period for response before the claims file is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


